United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1196
Issued: January 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 17, 2008 appellant filed a timely appeal from January 16, 2008 and April 6,
2007 decisions of the Office of Workers’ Compensation Programs denying his claim for
pneumoconiosis. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained pneumoconiosis in the performance of duty.

FACTUAL HISTORY
On September 10, 2002 appellant, then a 71-year-old carpenter, filed an occupational
disease claim alleging that he sustained pneumoconiosis causally related to his federal
employment.1 He first learned of his condition on July 25, 2002 when he received a chest x-ray
report from Dr. Glen R. Baker, an attending Board-certified pulmonologist and a certified B
reader.2 Appellant worked at the employing establishment from 1966 to 1991 and was exposed
to coal dust and flue gas daily. He was exposed to asbestos on occasion when he tore down
scaffolds that had been used by insulators. In the latter years of his employment, appellant used
a paper mask and sometimes wore a respirator. He had experienced shortness of breath for the
past two years. Appellant smoked cigarettes for 50 years. The employing establishment advised
that there was no specific evidence that appellant was exposed to coal dust or asbestos although
he might have been exposed to asbestos at .01 to .02 fibers per cubic centimeter on rare
occasions (1 to 3 times during employment for 8 to 12 hours) and he might have been exposed to
coal dust at a concentration of .3 milligrams per cubic meter. The Office accepted the employing
establishment’s statement regarding appellant’s exposure to coal dust and asbestos although he
alleged a higher exposure. Appellant’s employing establishment chest x-rays and pulmonary
tests dated 1982 to 2002 were reported as normal.
In an August 23, 2002 report, Dr. Baker provided a history that appellant was exposed to
coal dust daily during his 25 years at the employing establishment as well as other dust, odors
and fumes of uncertain etiology and asbestos. He had experienced difficulty with his breathing
for the past one to two years but denied significant coughing sputum production, wheezing or
nocturnal symptoms. Appellant smoked at the rate of one pack of cigarettes a day for 50 years.
Dr. Baker provided findings on physical examination, the results of pulmonary function testing
and diagnosed mixed occupational pneumoconiosis, category 1/0, with a history of coal dust and
asbestos exposure, cardiomegaly and probable aortic stenosis. Pulmonary function studies were
normal but Dr. Baker opined that appellant had a Class I pulmonary impairment based on the
American Medical Association, Guides to the Evaluation of Permanent Impairment and was
totally disabled from working in any dusty environment.
On August 27, 2004 the Office referred appellant, together with a list of questions and
statement of accepted facts to Dr. Kenneth C. Anderson, a Board-certified pulmonologist and a
certified B reader.
In reports dated September 24 and October 25, 2004, Dr. Anderson provided findings on
physical examination and stated that a chest x-ray was consistent with mixed dust
pneumoconiosis at a profusion rate of 1/0. He noted that appellant had a 40-year history of
smoking, quitting in May 2004. Dr. Anderson opined that his left lower lung abnormality and
1

Dorland’s Illustrated Medical Dictionary defines pneumoconiosis as a lung condition characterized by
deposition of large amounts of dust or other particulate matter and the subsequent tissue reaction, usually seen in
workers in certain occupations and in residents of areas with excessive particulate matter in the air. Types of
pneumoconiosis range from nearly harmless forms to destructive or fatal conditions and are usually named for the
implicated substance such as asbestosis or silicosis. Dorland’s Illustrated Medical Dictionary 1461 (30th ed. 2003).
2

The National Institute for Occupational Safety and Health (NIOSH) has a program to certify physicians to
interpret pulmonary x-rays. Physicians so certified are referred to as B readers.

2

pleural thickening most likely developed after heart surgery on July 13, 2004. Appellant’s
pulmonary function tests revealed only early obstruction, small airways dysfunction and
hyperinflation which were most likely due to his history of cigarette smoking. Dr. Anderson
discussed the results of other pulmonary function tests and found that appellant had a Class II
pulmonary impairment with 10 to 25 percent whole person impairment. He recommended that
appellant limit his exposure to dust.
On November 12, 2004 an Office medical adviser reviewed appellant’s file and found
that the pulmonary function tests demonstrated no impairment due to his pulmonary condition.
In a June 28, 2005 report, Dr. Baker stated that appellant had mixed pneumoconiosis
based on his 25-year exposure to asbestos, coal dust and other fumes, odors and dust of unknown
etiology during his federal employment and was totally disabled. He discussed his disagreement
with Dr. Anderson’s report.
By decisions dated December 15, 2004 and February 22, 2006, the Office denied
appellant’s claim on the grounds that the evidence did not establish that his pneumoconiosis was
causally related to factors of his federal employment. By decisions dated September 8, 2005 and
December 20, 2006, it remanded the case for further development of the medical evidence. On
December 20, 2006 the Office hearing representative directed the Office to amend the statement
of accepted facts to reflect that appellant was exposed to coal dust at .3mg/m3 (milligrams per
cubic meter) rather than 1.3mg/m3 as stated in the statement of accepted facts first sent to
Dr. Anderson. The hearing representative directed the Office to obtain another report from
Dr. Anderson with a rationalized opinion as to whether appellant had pneumoconiosis causally
related to his federal employment. It corrected the statement of accepted facts and asked
Dr. Anderson to provide a reasoned opinion on whether appellant had pneumoconiosis causally
related to his federal employment, considering all pertinent corrected evidence, including x-rays,
gas studies, electrocardiograms, pulmonary function tests, physical performance tests, a physical
examination and his medical and work history. The Office advised Dr. Anderson that it did not
have a standard definition of pneumoconiosis and, therefore, the presence of that condition could
not be determined based on profusion.
In reports dated November 20, 2005 and January 24, 2006, Dr. Anderson stated that
appellant had a Class 1/0 impairment based on pulmonary function study tests and findings on
physical examination. He noted that appellant had an abnormal chest x-ray at a profusion of 1/0.
Dr. Anderson opined that, if pneumoconiosis was defined as a profusion of 1/0, then appellant
had this condition. If it was defined as a profusion of 1/1, then he did not have pneumoconiosis.
He noted that appellant’s chest x-rays supported chronic obstructive pulmonary disease, but
pulmonary function tests were not consistent with pneumoconiosis.
On February 23, 2007 Dr. Anderson provided a detailed report discussing appellant’s
prior exposure to substances at work, findings from prior diagnostic test results, his findings on
examination, the results of pulmonary function tests performed on February 23, 2007 and the
results of x-rays. He noted that pulmonary function tests demonstrated obstructive lung defect
and early chronic obstructive pulmonary disease and chest x-rays revealed small opacities with a
profusion of 1/0. Dr. Anderson stated that appellant’s dyspnea (shortness of breath) appeared to
be out of proportion to the radiographic and pulmonary function test findings. He noted that

3

appellant did not have the chronic cough or sputum production that would be expected with coal
workers’ pneumoconiosis. Dr. Anderson ordered a high resolution computerized tomography
(CT) scan which was performed on March 14, 2007 by Dr. Leslie K. Tutt, a Board-certified
diagnostic radiologist. In a March 20, 2007 supplementary report, Dr. Anderson stated that the
CT scan report indicated no evidence of pulmonary fibrosis, only extensive century lobular
emphysema. No intralobular septa or honeycombing was found, only postinflammatory scarring.
Based on appellant’s testing and physical examination, Dr. Anderson opined that appellant did
not have pneumoconiosis causally related to his federal employment.
On April 6, 2007 the Office denied appellant’s claim on the grounds that the weight of
the medical evidence rested with Dr. Anderson and established that appellant did not have
pneumoconiosis causally related to his federal employment. Appellant requested an oral hearing
that was held on October 30, 2007. By decision dated January 16, 2008, the Office hearing
representative affirmed the April 6, 2007 decision.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.3 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4
ANALYSIS
Appellant alleged that he developed pneumoconiosis as a result of exposure to coal dust
and asbestos during his federal employment. The employing establishment provided data as to
specific levels of his exposure to coal dust and asbestos and this data was accepted by the Office.
Dr. Baker, a Board-certified pulmonologist and a B reader, provided a history that
appellant was exposed to coal dust and asbestos daily during his 25 years at the employing
establishment. He had experienced difficulty with his breathing for the past one to two years but
denied significant coughing sputum production, wheezing or nocturnal symptoms. Appellant
3

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

smoked at the rate of one pack of cigarettes a day for 50 years. Dr. Baker provided findings on
physical examination, the results of pulmonary function testing and diagnosed mixed
occupational pneumoconiosis. Pulmonary function studies were normal, but Dr. Baker opined
that appellant had a Class I pulmonary impairment and was totally disabled.
Dr. Anderson, also a Board-certified pulmonologist and a certified B reader, provided
findings on physical examination and stated that a chest x-ray was consistent with mixed dust
pneumoconiosis at a profusion rate of 1/0. He noted that appellant had a decades-long history of
smoking. Dr. Anderson opined that appellant’s left lower lung abnormality and pleural
thickening most likely developed after heart surgery on July 13, 2004. Appellant’s pulmonary
function tests revealed only early obstruction, small airways dysfunction and hyperinflation
which were most likely due to his history of cigarette smoking.
On December 20, 2006 the Office hearing representative directed the Office to amend the
statement of accepted facts to correctly reflect that appellant was exposed to coal dust at
3mg /m3 rather than 1.3mg/m3 as stated in the statement of accepted facts first sent to
Dr. Anderson.
The hearing representative directed the Office to obtain another report from
Dr. Anderson with a rationalized opinion as to whether appellant had pneumoconiosis causally
related to his federal employment.
On February 23, 2007 Dr. Anderson provided a detailed report discussing appellant’s
exposure to substances at work, findings from prior diagnostic test results, findings on
examination, the results of pulmonary function tests and the results of x-rays. He noted that
pulmonary function tests demonstrated obstructive lung defect and early chronic obstructive
pulmonary disease. Chest x-rays revealed small opacities with a profusion of 1/0. Dr. Anderson
stated that appellant’s shortness of breath appeared to be out of proportion to the radiographic
and pulmonary function test findings. He noted that appellant did not have the chronic cough or
sputum production that would be expected with coal workers’ pneumoconiosis. To better
diagnose appellant’s condition, Dr. Anderson ordered a high resolution CT scan which was
performed on March 14, 2007 by, a Board-certified diagnostic radiologist. He stated that the CT
scan report indicated no evidence of pulmonary fibrosis intralobular septa or honeycombing,
only extensive century lobular emphysema and postinflammatory scarring. Based on appellant’s
test results and physical examinations, Dr. Anderson opined that appellant’s pneumoconiosis was
not causally related to his federal employment.
Both Dr. Baker and Dr. Anderson are Board-certified specialists in pulmonary diseases
and both physicians examined appellant. However, Dr. Anderson’s medical opinion included the
results of an additional diagnostic test, a high resolution CT scan. Further, it is not clear whether
Dr. Baker reviewed the corrected data regarding the degree of appellant’s exposure to coal dust
at work. Additionally, Dr. Anderson provided a more thorough analysis of appellant’s findings
on physical examination and test results and explained how this medical evidence was not
consistent with work-related pneumoconiosis. He noted that chest x-rays supported early
obstructive pulmonary disease but pulmonary function tests were not consistent with
pneumoconiosis. Appellant’s shortness of breath was out of proportion to x-rays and pulmonary
function test findings and he did not have the chronic cough or sputum production that would be
expected with coal workers’ pneumoconiosis. The Board finds that the Office properly found
that the opinion of Dr. Anderson represented the weight of the medical evidence and that

5

appellant failed to establish that he sustained pneumoconiosis causally related to his federal
employment.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained pneumoconiosis in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 16, 2008 is affirmed.
Issued: January 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

